Citation Nr: 1536141	
Decision Date: 08/24/15    Archive Date: 08/31/15

DOCKET NO.  12-28 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for bilateral hand essential tremors, including as a result of herbicide (Agent Orange) exposure. 


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel



INTRODUCTION

The Veteran served on active duty from June 1967 to June 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  The Board remanded this claim in January 2014 and January 2015 for further development. 

This claim was previously characterized as service connection for "peripheral neuropathy (claimed as shaky hands)," but the record shows that the Veteran never claimed to have peripheral neuropathy of the hands and has never been diagnosed with such.  Rather, he has been diagnosed with essential hand tremor.  Accordingly, the claim has been rephrased to more closely reflect the condition at issue. 

Entitlement to service connection for a skin condition, claimed as large acne and pustules, has been raised by the record in the October 2012 substantive appeal (VA Form 9), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDINGS OF FACT

1. The Veteran served in the Republic of Vietnam from November 1967 to July 1968, and is presumed to have been exposed to an herbicide agent such as Agent Orange. 

2. The Veteran's essential tremor of the bilateral hands was not caused by exposure to an herbicide agent such as Agent Orange and is not otherwise related to any incident of service. 


CONCLUSION OF LAW

The criteria for service connection for essential tremors of the bilateral hands are not satisfied.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Procedural Due Process

VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) have been satisfied.  See 38 U.S.C.A §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2015).  

A November 2010 letter provided the Veteran with all notice required under the VCAA.  It notified him of the elements of service connection, the types of evidence that could support the claim, and the allocation of responsibilities between the Veteran and VA for obtaining relevant records and other evidence on his behalf.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 38 C.F.R. § 3.159(b).  The letter was followed by adequate time for the Veteran to submit information and evidence before the initial decision in this case, as well as by subsequent readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2007); See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007). 

Concerning the duty to assist, the Veteran's service treatment records and VA medical records have been added to the claims file.  See 38 U.S.C.A § 5103A; 38 C.F.R. § 3.159(c).  He has not identified any other records or evidence he wished to submit or have VA obtain on his behalf.  

An adequate VA examination was performed in April 2014 and an adequate medical opinion provided in the April 2015 addendum.  See 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  The examination report and opinion are sufficient to make a fully informed decision on this claim, as they include a review of the Veteran's medical history and the clinical findings made on examination, and the opinion is supported by a full explanation that can be weighed against contrary opinions.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (an examination is adequate when it is based on consideration of the claimant's medical history and describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (an adequate opinion must support its conclusion with an analysis that can be weighed against contrary opinions); see also Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012) ("examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion even when the rationale does not explicitly 'lay out the examiner's journey from the facts to a conclusion'") (citing Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012) (the law imposes no reasons-or-bases requirement on examiners)); Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (the Board is "entitled to assume" the competency of a VA examiner without "demonstrating why the medical examiners' reports were competent and sufficiently informed").  Accordingly, further examination or opinion is not warranted.

A VA opinion has not been provided on the specific issue of whether the Veteran's essential tremor of the bilateral hands was caused by his presumed exposure to an herbicide agent such as Agent Orange while serving in Vietnam during the Vietnam War.  VA's duty to assist under the VCAA requires that a VA examination or opinion be provided when there is at least an indication that a current disability may be related to service.  See McLendon, 20 Vet. App. at 83.  While competent evidence is not required for this purpose, a potential relationship must still be apparent from the face of the record.  Compare Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed. Cir. 2010) (a claimant's "conclusory generalized statement that his service illness caused his present medical problems" was not sufficient to warrant a VA examination), with McLendon, 20 Vet. App. at 83 ("[T]he development of arthritis in a person's knees and the fact that that person had been a paratrooper with numerous jumps 'indicates' that his disability 'may be associated' with his service") (internal citation omitted).  

In this case, there is no indication of a relationship between the development of the Veteran's hand tremors decades after service and his presumed exposure to herbicides such as Agent Orange during his tour of duty in Vietnam.  The Veteran and his daughter (who has submitted a number of statements on his behalf) are not shown to have a medical or scientific background or training, and thus the bare assertion that the Veteran's hand tremors are related to Agent Orange exposure is not competent evidence of such a relationship and, absent any supporting evidence, information, or explanation, is not otherwise sufficient to indicate a relationship to herbicide exposure.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994)); see also Waters, 601 F.3d at 1278-79.  The fact that Agent Orange exposure has been found to be associated with the development of certain diseases does not in itself indicate that such exposure may be related to any other claimed condition such as to trigger VA's duty to provide an opinion.  Rather, there must be at least some evidence, competent or otherwise, that would support an apparent possible relationship.  The U.S. Federal Circuit has held that a bare assertion by a claimant of such a relationship does not necessarily suffice in this regard.  See Waters, 601 F.3d at 1278-79.

The example provided in McLendon is instructive.  In that case, the fact that a claimant had been a paratrooper during service with numerous jumps would at least on its face suggest the possibility of repeated impacts to the knees on landing, the cumulative effect of which might eventuate in the development of arthritis even years later.  See McLendon, 20 Vet. App. at 83.  The same is not true that mere exposure to a chemical known to be associated with the development of certain diseases in itself equates to an apparent possible relationship with any condition that a claimant may have.  The Board also notes that there has been ongoing research into whether Agent Orange exposure may be associated with the development of various diseases.  In a recent Notice published in the Federal Register, the Secretary of VA reported that the National Academy of Sciences (NAS) found inadequate or insufficient evidence to determine whether an association exists between neurodegenerative diseases (with the exception of Parkinson's disease) or chronic peripheral nervous system disorders (other than early-onset peripheral neuropathy) and Agent Orange exposure.  See Determinations Concerning Illnesses Discussed in National Academy of Sciences Report: Veterans and Agent Orange: Update 2012, 79 Fed. Reg. 20, 308, 20,312 (April 11, 2014).  While certainly not controlling, the Secretary's Notice regarding NAS's research findings also does not support an indication that the Veteran's hand tremors may be related to Agent Orange exposure. 

Notably, in the April 2014 VA examination report, the examiner stated that the Veteran's essential tremor was a common central nervous system condition.  While the commonness of this condition certainly does not weigh against the possibility of a relationship to Agent Orange exposure, the fact that it is common further supports the Board's finding that there is no apparent possible relationship to Agent Orange exposure, in that a condition that is common would develop in the majority of cases in people who were not exposed to Agent Orange.  Conversely, if the Veteran's hand tremors were unusual or developed in an unusual manner, or if there was evidence that a disproportionate number of Vietnam Veterans or other individuals exposed to an herbicide agent developed essential hand tremors (that is, hand tremors not resulting from Parkinson's disease, which is a disease that has been linked to Agent Orange exposure, or as a manifestation of some other disease potentially associated with herbicide exposure), there would then be at least an indication that this condition may be related to Agent Orange exposure.  Cf. Polovick v. Shinseki, 23 Vet. App. 48, 55 (2009) (holding that a VA medical opinion on whether a claimed condition is related to herbicide exposure should address whether there are other risk factors for developing the condition or whether it manifested in an unusual manner).  There is no such evidence of record.  

There might also be an indication of a possible relationship to Agent Orange exposure if there were known risk factors for the Veteran's tremors, and if such risk factors were not present in his case.  However, the April 2015 VA opinion states that the cause of essential tremors is unknown, except that in some cases they are familial.  The examiner noted in this regard that because the Veteran's son also had a similar though milder tremor (as described in the April 2014 VA examination report), it was likely that the Veteran's hand tremor was familial.  The examiner's findings also weigh against an indication that the Veteran's hand tremors may be related to Agent Orange exposure as they support a more likely cause of the Veteran's tremors unrelated to service (namely heredity).  Further, the examiner's opinion shows that the presence or absence of other risk factors would not support an indication of a possible relationship to Agent Orange exposure since there are no such factors.  Indeed, the fact that there are no known causes of essential hand tremors except as a possible hereditary condition also weighs against a relationship to Agent Orange exposure, as this suggests that they have not otherwise been linked to toxic chemicals or environmental factors.  Thus, it is clear that even if the examiner were specifically asked to opine on a relationship to Agent Orange exposure, the examiner would find against such a relationship, since the examiner already explained that the cause is unknown and that the Veteran's hand tremor appeared familial because his son also has this condition.  In short, apart from the fact that there is no indication that the Veteran's hand tremors may be related to Agent Orange exposure, there is sufficient competent medical evidence to decide the claim based on the April 2015 opinion.  See McLendon, 20 Vet. App. at 83; 38 C.F.R. § 3.159(c)(4). 

Accordingly, for the above reasons, a VA opinion as to whether a relationship may exist between the Veteran's essential hand tremor and Agent Orange exposure is not warranted, as the McLendon elements are not satisfied.  See McLendon, 20 Vet. App. at 83.  

In the October 2012 substantive appeal (VA Form 9), the Veteran's daughter argued that the examination was not sufficient as there was a "lack of accurate testing for [A]gent [O]range."  She stated that "testing for [A]gent [O]range is done through the fat tissues and no longer can be detected in the blood."  Because the Veteran's daughter is not shown to have a medical background or medical expertise, her challenge of the examination based on the type of testing done is not competent and thus by itself does not show that it was inadequate.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469- 71 (1994) (holding that lay testimony is not competent to prove that which would require specialized knowledge, training, or medical expertise); see also Sickels, 643 F.3d at 1365-66 (the Board is "entitled to assume" the competency of a VA examiner without "demonstrating why the medical examiners' reports were competent and sufficiently informed").  Moreover, Agent Orange itself is not a condition directly subject to VA compensation.  Rather, VA compensation may be granted for disability resulting from such exposure.  The exposure itself is not a disability.  Indeed, the fact of the Veteran's exposure is already presumed, and thus further testing "for Agent Orange" is unnecessary in that regard.  The issue here is whether the Veteran's hand tremors result from such exposure, not whether such exposure is established.  Thus, in that sense, "testing for" Agent Orange and the adequacy of such testing is irrelevant to the outcome of this claim. 

In light of the above, the Veteran has had a meaningful opportunity to participate effectively in the processing of this claim, and no prejudicial error has been committed in discharging VA's duties to notify and assist.  See Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004); Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011); Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010).  

The Board remanded this claim in January 2014 and January 2015 to arrange for a VA examination and medical opinions responsive to its directives.  The Board finds that there has been substantial compliance with these remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with its remand instructions, and imposes upon VA a concomitant duty to insure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (only substantial rather than strict compliance with the Board's remand directives is required under Stegall).


II. Analysis

The Veteran contends that his bilateral hand tremors were caused by exposure to an herbicide agent such as Agent Orange while serving in Vietnam.  For the following reasons, the Board finds that service connection is not established. 

Service connection means that a veteran has a current disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when the evidence shows that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Entitlement to service connection is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or "medical nexus" between the current disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  

The Board has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104(d)(1) (West 2014); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Allday v. Brown, 7 Vet. App. 517, 527 (1995).  The Board must assess the credibility and weight of the evidence, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (providing, in pertinent part, that reasonable doubt will be resolved in favor of the claimant).  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2014).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 

VA has established a presumption of service connection for certain diseases found to be associated with herbicide exposure.  See 38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  Absent affirmative evidence to the contrary, such diseases will be service connected even if there is no evidence of the disease during service, provided that herbicide exposure is established.  Id.; 38 C.F.R. § 3.307(d).  The term "herbicide agent" means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975 (the Vietnam Era).  38 C.F.R. § 3.307(a)(6).  A veteran who, during active military service, served in the Republic of Vietnam during the Vietnam Era is presumed to have been exposed to such herbicide agents.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6).

Because the Veteran served in Vietnam during the Vietnam Era, as shown by his service personnel records, he is presumed to have been exposed to an herbicide agent such as Agent Orange.  See 38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6).

However, the Veteran's hand tremors, which have been diagnosed as essential hand tremors in the April 2014 and April 2015 VA examination reports, are not eligible for the presumption of service connection based on herbicide exposure under 38 C.F.R. § 3.309(e).  They are not included in the list of diseases for which a presumption of service connection has been established, or shown to be manifestations of a presumptive disease such as Parkinson's disease.  See id.  The Veteran also has not been diagnosed with early-onset peripheral neuropathy, which is another presumptive disease.  See id.  The Veteran has never stated he was previously diagnosed with peripheral neuropathy or claimed to have this condition, and reported at the April 2014 VA examination that he had never been treated by a neurologist.  The April 2014 VA examiner concluded after an examination of the Veteran had he had no symptoms of peripheral nerve disease.  Thus, service connection on a presumptive basis under § 3.309(e) is not established. 

Although presumptive service connection for a disease associated with herbicide exposure is not available for the Veteran's hand tremors, service connection may still be established with proof of direct causation.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (observing that the "availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange"); cf. Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994). 

The preponderance of the evidence shows that the Veteran's essential tremors are not related to exposure to an herbicide agent such as Agent Orange.  In the April 2014 VA examination report, the examiner diagnosed essential tremor, and noted that the Veteran reported that his son had a similar but milder tremor.  The examiner concluded after examining the Veteran and reviewing his medical history that he had a familial essential tremor, which was a common nervous system condition.  The examiner also noted that it appeared many years after the Veteran separated from active service.  In this regard, the Veteran had reported that the tremor had been present for about twenty years, or since around 1994, which is about twenty-five years after the Veteran's service separation in June 1969.  This history is in keeping with the Veteran's report at a June 2011 VA Agent Orange registry examination that the tremors had started about fifteen years earlier, which would be around 1996.  

In the April 2015 addendum, the examiner opined that it was unlikely the Veteran's essential tremor was related to service as there was no indication it occurred at that time based on the Veteran's reported history and a review of the record.  The examiner explained that "essential tremor" is not a general description but rather a specific diagnosis, and that the cause of such tremor was unknown.  The examiner noted that in some cases essential tremor was familial, but in most it was not.  The examiner observed that the history reported by the Veteran of his son also having a tremor made it more likely that the tremor was indeed familial.  The examiner concluded that it was likely the Veteran had a familial essential tremor unrelated to active service. 

The VA examiner's opinion constitutes probative evidence weighing against a relationship to service, as it represents the informed conclusion of a medical professional based on a review of the evidence and the Veteran's reported medical history, and is supported by a thorough explanation.  See Caluza, 7 Vet. App. at 506. 

The Board has considered the contention by the Veteran and his daughter that his hand tremors were caused by Agent Orange exposure, but finds that this assertion is not competent evidence and thus lacks probative value.  In this regard, the evidence does not show that the Veteran or his daughter has a medical background or medical expertise, and therefore they are considered lay persons in the field of medicine.  In evaluating lay testimony, the Board must first determine whether it is competent as to the issue in question.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (holding that in order for testimony to be probative of any fact, the witness must be competent to testify as to the facts under consideration).  The competency of evidence differs from the weight assigned to the evidence, which is a factual determination that varies according to its credibility, probative value, and relationship to other items of evidence.  Id. at 469 (observing that the credibility and weight of testimony are factual determinations that must be distinguished from the initial assessment of its competency); accord Rucker v. Brown, 10 Vet. App. 67, 74 1997); see also Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board has the "authority to discount the weight and probity of evidence in the light of its own inherent characteristics in its relationship to other items of evidence").  

Lay statements submitted by or on behalf of a claimant can be competent with respect to both the diagnosis and the etiology or cause of a disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (holding that it was error to reject "categorically" lay statements on the issue of medical nexus, and likewise to make a categorical finding that a medical opinion was required); see also Kahana v. Shinseki, 24 Vet. App. 428, 434 (2011) (holding that the Board erred in categorically rejecting lay evidence without assessing its competence).  In this regard, a lay person is competent to testify as to matters within his or her experience and personal knowledge, such as symptoms and medical history.  Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) (holding that appellant was competent to testify as to factual matters of which he had first-hand knowledge).  However, lay statements are not competent with respect to medical issues that are more complex and thus not amenable to lay observation.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007) (observing that a layperson can be competent to identify conditions that are simple, such as a broken leg, but is not competent to identify more complex conditions such as a form of cancer); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (holding that lay testimony is competent as to matters capable of lay observation, but not with respect to determinations that are "medical in nature"); see also Layno, 6 Vet. App. at 469 (holding that lay testimony is not competent to prove that which would require specialized knowledge, training, or medical expertise).  

Here, whether an essential tremor that firsts manifests many years after separation from service was caused by in-service Agent Orange exposure is a medical or scientific determination that is too complex to be made based on lay observation alone, since such a relationship cannot be perceived through the senses.  See Washington, 19 Vet. App. at 368.  Thus, the lay opinions of the Veteran and his daughter asserting a relationship between his hand tremors and his in-service Agent Orange exposure are not competent evidence and therefore do not by themselves support the claim.  See Layno, 6 Vet. App. at 469-70.  The VA examiner's opinion that the Veteran's hand tremors is a common central nervous condition that is unlikely related to his period of active service as it first manifested many years after service-and indeed may be familial in origin as his son also has tremors-carries more weight than the lay opinions of the Veteran and his daughter in terms of whether a relationship to service exists.  King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (affirming the Court's conclusion that the Board did not improperly discount the weight of a lay opinion in finding a medical expert's opinion more probative on the issue of medical causation); see also Layno, 6 Vet. App. at 469; Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (the Board has the "authority to discount the weight and probity of evidence in the light of its own inherent characteristics in its relationship to other items of evidence").

The Veteran has not stated and the evidence does not otherwise suggest that his essential tremor manifested during or shortly after active service.  Rather, as discussed above, he stated that it first manifested around the mid-1990's, or over twenty years after his separation from service in June 1969.  In this regard, for the chronic diseases listed in 38 C.F.R. § 3.309(a), including organic diseases of the nervous system, if the chronic disease manifested in service, then subsequent manifestations of the same chronic disease at any date after service, no matter how remote, will be entitled to service connection without having to show a causal relationship or medical nexus, unless the later manifestations are clearly due to causes unrelated to service ("intercurrent causes").  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012) (holding that § 3.303(b) only applies to the chronic diseases listed in § 3.309(a)).  If the evidence is not sufficient to establish chronicity of the disease at the time of service, then a continuity of symptoms after service must be shown to grant service connection under this provision.  Id.; Walker, 708 F.3d at 1338-39 (observing that a continuity of symptoms after service itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during a] presumptive period").   

In addition, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, there is a presumption of service connection for the chronic diseases listed in § 3.309(a), including organic diseases of the nervous system, if the disease manifested to a degree of 10 percent or more within one year from the date of separation from service, even if there is no evidence of the disease during the service period itself.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  This presumption may be rebutted by affirmative evidence to the contrary.  38 C.F.R. § 3.307(d).

Because the evidence shows that the Veteran's hand tremors first manifested decades after separation from service, service connection may not be established based on a chronicity in service or a continuity of symptoms after service, and is also not warranted on a presumptive basis for an organic disease of the nervous system that manifests to a compensable degree within one year of separation.  See 38 C.F.R. §§ 3.303(b), 3.307(a), 3.309(a).  

Apart from Agent Orange exposure, which was addressed above, the Veteran has not advanced any other theory of service incurrence or identified any other incident of service to which his hand tremors may be related.  The Board finds none in its own review of the evidence, and the April 2015 VA examiner stated it was unlikely the Veteran's essential hand tremor was related to service given the fact that it first manifested many years later.  Thus, the criteria for service connection on a direct basis are not satisfied.  See 38 C.F.R. § 3.303(a); Shedden, 381 F.3d at 1166-67.



In sum, the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for essential tremor of the bilateral hands is denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55. 


ORDER

Entitlement to service connection for bilateral hand essential tremors, including as a result of herbicide (Agent Orange) exposure, is denied, 



____________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


